DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schon (US 20070250100) in view of Cook (US 6248061).
With respect to claim 8, Schon teaches a device (700) for unilateral or bilateral retraction of tissue comprising: at least one retractor shaft (one of 706, 708) configured 

    PNG
    media_image1.png
    699
    454
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    853
    608
    media_image2.png
    Greyscale

Schon does not appear to specifically show features of the suction (catheter used to remove fluids- see para. 3) with the device, specifically a suction having an opening at a distal end of the suction configured to allow control of a strength of the suction.
Cook, also drawn to devices for retraction of tissue, teaches a suction catheter (81) having an opening (82) at a distal end of the suction (see fig. 7) configured to allow control of a strength of the suction (see fig. 7 below, and note that the size of the opening will make this device capable of performing this function) in order to remove any unwanted body fluids from the tissue site (see col. 5 lines 63-65).

    PNG
    media_image3.png
    463
    549
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schon to specifically include a suction having an opening at a distal end of the suction configured to allow control of a strength of the suction, in view of Cook, in order to remove any unwanted body fluids from the tissue site.
As for claim 9, Schon, as modified by Cook, further teaches the device of claim 8 further comprising at least a second retractor shaft (the other of 706, 708) directly connected to the suction (see fig. 6 above and para. 54, 59), wherein said forcep controls the retractor shafts from the closed position to the open position (see para. 54, 55).
As for claim 10, Schon, as modified by Cook, further teaches the device of claim 9 wherein the forceps include two handles (e.g. 702, 704, see fig. 6 above, para. 54).
As for claim 11, Schon, as modified by Cook, further teaches the device of claim 9 wherein said retractor shafts are removably attached to said suction (see para. 54 and note that the catheter/suction is not attached to the device as shown in fig. 6 and may be removed from 710 as needed).
As for claim 12, Schon, as modified by Cook, further teaches the device of claim 8 wherein said at least one retractor shaft includes a retractor tip (e.g. 742 or 746- see fig. 8).
As for claim 13, Schon, as modified by Cook, further teaches the device of claim 8 wherein said retractor shaft positioned ipsilaterally on the suction (see fig. 6 above and fig. 8 and note that each retractor is positioned to a respective left or right side of a longitudinal axis through 710).
As for claim 14, Schon, as modified by Cook, further teaches the device of claim 9 wherein said retractor shafts are positioned bilaterally on the suction (see fig. 6 above and fig. 8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Document  Number
Relevancy
US 7153321
Figure 1 (elements 2, 3, 8, 11)
US 20040068291
Figure 2a (elements 20a, 20b, 13, 8)
US 20050154263
Figure 1 (elements 13, 14, 20)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773